Carro, J. (concurring).
Defendant did not object or in any other way protest the major points he now on appeal ascribes as error. (See CPL 470.05, subd 2; 470.15, subd 4, par [a].) Nor do I believe he could escape conviction in a second trial free of these “errors”. He received a fair trial and the errors were, indeed, “harmless”. (People v Crimmins, 36 NY2d 230, 239 et seq.) 11 One “error” occurred, however, to which several objections were made and which, no matter the harmlessness of it in the context of this trial, was so sufficiently improper that it should be pointed out. 11 By way of background, the big issue here was the complainant’s identification of defendant. Although positive at the time of the arrest (less than an hour after the robbery) and later that day at the precinct (where, also, defendant spontaneously admitted his guilt), at trial the complainant seemed to recant. To be more precise, the complainant first testified, for the prosecution, that defendant was positively the man who had robbed him. Three days later, however, the complainant again took the stand for the defense, this time testifying that defendant was “positively not the individual” who robbed him, because he was nervous that day and “the more I look at him, no, he doesn’t look like him.” 11 The following day, under cross-examination, complainant admitted that, as recently as the previous afternoon, he had identified defendant’s arrest photo as a picture of his assailant. *721He insisted, however, that he was no longer sure that defendant was the one who had robbed him. Much of the redirect and re-cross-examination concerned this interview by three Assistant District Attorneys the afternoon before. Complainant revealed a host of fears and anxieties about contacts between defendant’s family and his own, his wife and the recent delivery of their second child, and of course, the possibility that he might have committed perjury, f The prosecutor’s skillful questioning showed (and, I might add, he was aided by defense counsel’s questioning in showing) that amidst these conflicting emotions the complainant was having difficulty maintaining his certitude as to his identification of defendant. In other words, what was at first a recantation was shown to be nothing more than a last minute case of nerves. 11 The prosecution unfortunately was not content to leave it at this, but insisted upon then presenting a “parade of rebuttal witnesses”. Although the court’s advance permission to present rebuttal clearly warned against abuse — “I’m going to hold you to what I consider is proper rebuttal testimony. It will be tightly circumscribed” — in fact, abuse was inevitable when the prosecutor called the bureau chief of the Major Offense Bureau in The Bronx. This Assistant District Attorney had run the three-hour interview of complainant the afternoon before. His testimony was improper in both form and content. Despite timely objection, the court allowed the bureau chief to give a rambling narrative that was anything but “tightly circumscribed”. The substance of this testimony was his opinion that the complainant had originally been correct in his identification of defendant. But the particularly objectionable testimony was the following: “I indicated I had interest in only that the right person be prosecuted for this crime, that it appears this is an unusual situation and that I will keep him apprized [sic] as to what goes on in my office and he indicated that he wanted to speak to Mr. Aldea, and I indicated he would and that he should be patient in that if I believe during the conversation, I said to Mr. Moriarty if, you know, if this is what the situation is that he’s not certain of him and he truly feels this, I mean, I might even make a recommendation to dismiss the case, and I said, ‘stand by. I’ll let you know what’s going on’ ”. 11 Obviously, to, in effect, say that he would never prosecute a person whom he was not convinced was guilty, was to improperly pit the honesty and integrity of the bureau chief and his staff against the defendant and the complainant’s newly expressed self-doubts. Of course, there was also no effective manner in which defendant could cross-examine such opinion testimony and, in sum, the use of the bureau chief as a witness was both improper and unfair. (Cf. People v Paperno, 54 NY2d 294, 301.)